PONDER, Judge.
Defendants appealed from a judgment denying interest on an expropriation award prior to the date of judgment.
The issue is the effect of concurring reasons given in the denial of a writ of certio-rari or review. We affirm.
In October, 1972, plaintiff by agreement with the defendants entered on defendants’ land to cut some trees in line with the runway at the Greater Baton Rouge Airport. In December, 1973, plaintiff filed an expropriation suit for an avigation servitude; this was granted in November, 1975. The judgment rejected defendants’ demands for interest from October, 1972, but did allow interest from the date of filing of suit. This Court amended the judgment to allow interest from the date of judgment only.1 The Supreme Court acted on the application for writs as follows:
“Writ denied. The result is correct.
Additional concurring reasons.
We construe the judgment of the Court of Appeal as an award of the avigation servitude to the plaintiffs and a money judgment in favor of defendants.

. 339 So.2d 431 (1st Cir. 1976).